Case 1:11-cr-00878-LAK Document 202 Filed 11/06/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~ against - No. 11-CR-878(€LAK)

VLADIMIR TSASTSIN
DEFENDANT

 

MOTION TO RECONSIDER ORDER DENYING
DEFENDANT'S MOTION FOR ACCOUNTING
(Pursuant to Local Crim. R. 49.1(d))
COMES NOW Defendant Vladimir Tsastsin, and pursuant to Local
Criminal Rule 49.1(d), respectfully moves for reconsideration
of the Court's Order dated October 23, 2019 denying his

Motion for Accounting[|DI-193]. In support thereof, Mr. Tsastsin

submits the following:

APPLICABLE LAW

Local Criminal Rule 49.1(d) requires a movant to establish
“the matters ... [he] believes the Court has overlooked."
"Courts generally supplement Local Crim. R. 6.3," which
provides that motion for reconsideration "may not advance
new facts, issues or arguments not previously presented

to the Court, nor may [they] be used as vehiclels] for
relitigating issues already decided by the Court."

United Stated v. Baldeo, No Si 13 Cr. 125(PAC), 2015 U.S.

 

Dist. LEXIS 6152, *2-3(S.D.N.Y. Jan. 20, 2015)(citations

omitted).

 
Case 1:11-cr-00878-LAK Document 202 Filed 11/06/19 Page 2 of 5

DISCUSSION

In denying the Motion for Accounting, the Court stated

"the only reason [Mr. Tsastsin] provides for requesting

the detailed accounting is general curiosity." Order at 1n.3.
The Court futher stated “defendant has offered no legitimate
need for detailed accounting.” Id at 2, The Court has

overlooked two key points.

In response, Mr.-Tsastsin first states that the basis of the
motion was not at ail “general curiosity." Rather, he
respectfully submits that the Court has overlooked the
critical fact (one which he previously made): many of the 15
accounts listed in Indictment remain frozen today. See Motion
for Accounting at 2(cited in n.3 of Court's Order denying
Motion for Accounting); Letter from Viadimir Tsastsin to

Hon. Gabriel W. Gorenstein at 1[1i1-cr-00878 ][D1I-196](also
cited by the Court in n.3 of its Order). When all of the
money in an account is seized, the account is simply closed --
it does not remain frozen/open indefinitely. That some of the
accounts are still "frozen" more than seven years later
strongly suggests there are in fact funds still remaining

in any of these accounts. See Letter from the Government to
Hon. Lewis A. Kaplan (Apr. 18, 2019) at 2[11-cr-00878]

("Of the Subject Property, to date the Government has taken
possession of a total of USD 2,194,985.01."). The Government
could thus quickly (and with little burden) resolve this
matter if it were to inform the Court -- and Mr. Tsastsin --

whether in fact it has seized all of the funds in all of the

15 accounts.
Case 1:11-cr-00878-LAK Document 202 Filed 11/06/19 Page 3 of 5

Second, as to a "legitimate need for the detailed accounting,"
perhaps Mr. Tsastsin could have been more clear(again, English
is not his native language), but the reason he requested an |

accounting is that until the Government stated in opposition

 

to the §2255 Motion that it had seized approximately $2.2
million, he was not aware that the $2.5 million judgment

he agreed to in his plea agreement had not been satisfied.

As Mr, Tsastsin is set to be deported back home early next
year, he is trying to fully satisfy this amount -~- a point

he previously presented to the Court in connection with his
Motion for Accounting. See Letter from Vladimir Tsastsin to
Hon. Lewis A. Kaplan. (Sep. 27, 2019)[11-cr-00878 ]("my
deportation looms and I am simply trying to resolve this
matter while I am still in this country."). Seeking to satisfy

a criminal judgment constitutes aligitimate need.

CONCLUSTON

WHEREFORE, Defendant Viadimir Tsastsin respectfully requests

the Court reconsider its denial of his Motion for Accounting,
grant him a detailed accounting, and for any such further relief

it deems just and proper under the circumstances.

Dated: October 29, 2019

eared ee a

Respectfully submitted

 

 

_NiadinieTeastsin
Pro se Litigant
Reg. No. 91040-054
Moshannon Valley
Correctional Center
555 Geo Drive
Philipsburg, PA 16866
ec: Sarah Lai
Case 1:11-cr-00878-LAK Document 202 Filed 11/06/19 Page 4 of5

CERTIFICATE OF SERVICE

 

I, Vladimir Tsastsin, Defendant, pro se, in this case, am an
inmate confined to an institution. Today, October 29, 2019,

I am depositing Motion to Reconsider Order Denying Defendant's
Motion for Accounting in the institution's internal mail
system, first-class postage prepaid by me, addressed to the
following:

Ms. Sarah Lai

United States Attorney
Southern District of New York
The Silvio J, Mollo Building
One Saint Andrew's Plaza

New York, New York 10007

I declare and affirm under penalty of prejury that the

foregoing is true and correct.(See 28 U.S.C. $1746; 18 U.S.C. §1621).

Dated: October 29, 2019 tO ewe
Philipsburg, PA ee ee ~ .
~.Nladimir Tsagtsin

ee EN
po
a

 

 
 

Case 1:11-cr-00878-LAK Document 202 Filed 11/06/19 Page 5of5

F. ETT! i Coct (vet iR
SF GOGO -(95 7
LIV CE

Tene fs IF

ty

SSS Geo DRIVE

Za oy bu £4 ,

Masgier

   

 

D 14 1b LE “ -
To.

ZIP 18866
011611682465

Le

|

Lini ded Slades
She Sou fhe rH

Dy aicd JF RICK ‘os

40) Foley

 

iM

?OL8 eco ooo1 515c _ eb40 a

 

Disdeicd nad “
Disdticd ad. fier : \ekk
vt) ha 4 ed. f Coue Lhouse

fe

;
Mew ORK Wy ic: COC 7
RE LESS plc ig Thabo eM Apel

 

 
